Title: From George Washington to James Madison, 10 January 1794
From: Washington, George
To: Madison, James


          
            Dear Sir,
            Friday 10th Jany 1794.
          
          Herewith you will receive Sundry Pamphlets &ca under the patronage of Sir John
            Sinclair. I send you his letters to me also, that the design may be better
              understood.
          From all these, you will be able to decide, whether a plan of enquiry similar to the
            one set on foot in G. Britn, would be likely to meet legislative or other encouragement,
            and of what kind, in this Country.
          These, or any other ideas which may result from the perusal of the papers, I would
            thank you for, as the letters remain unacknowledged, and the writer of them will expect
            this if nothing more.
        